     Case 3:19-cv-01255-LAB-KSC Document 77 Filed 08/18/20 PageID.1475 Page 1 of 6




1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA

10    KAJI DOUSA,                                     CASE NO. 19cv1255-LAB (KSC)
11                                      Plaintiff,    ORDER DENYING MOTION TO SEAL
                                                      [Dkt. 74]
12                 vs.
13    UNITED STATES DEPARTMENT                OF
      HOMELAND SECURITY, et al.,
14                                  Defendants.
15

16          “Access to public proceedings and records is an indispensable predicate to free
17    expression about the workings of government.” Courthouse News Svc. v. Planet,
18    750 F.3d 776, 785 (9th Cir. 2014). The public’s interest in access is so weighty that
19    the Court previously found that Plaintiff Kaji Dousa’s competing interest in protecting
20    her social security number and birthdate outweighed the public interest “only
21    slightly.” Dkt. 62 at 2. U.S. Customs and Border Protection asks the Court to find the
22    public interest again outweighed, this time by CBP’s interest in the secrecy of its
23    sensitive law enforcement information. But the information CBP wants to seal has
24    been on the docket since the turn of the year. It’s not secret anymore. CBP’s interest
25    in a vain attempt to reclaim lost secrecy isn’t compelling enough to overcome the
26    strong First Amendment interests in maintaining public access to the information. The
27    Court DENIES CBP’s Motion to Seal. Dkt. 74.
28

                                                -1-
     Case 3:19-cv-01255-LAB-KSC Document 77 Filed 08/18/20 PageID.1476 Page 2 of 6




1                                          Background
2           The Court granted Dousa’s earlier Motion to Seal. Dkt. 62. In doing so, it
3     required Dousa to show a “compelling reason” that would outweigh the public’s
4     interest in access. Id. at 2. Balancing the public’s interest in the specific information
5     to be sealed—Dousa’s social security number and birthdate—against Dousa’s interest
6     in secrecy, the Court found the scales tipped in Dousa’s favor “only slightly” because
7     there was “no legitimate public interest” in that information. Id.
8           CBP now asks to redact “confidential and law enforcement sensitive codes used
9     in [CBP’s] Field Operation Reports.” Dkt. 74 at 6. CBP also asks the Court to seal the
10    name, gender, race, and citizenship of three non-party individuals (although all that
11    information save one name appears in unredacted form in the proposed replacement
12    documents). See Dkt. 74 at 6; Dkt. 74-3 at 17, 25-26, 77-79. The documents containing
13    that information were first filed on December 20, 2019 and January 10, 2020 as part
14    of briefing on a motion to dismiss and a motion for preliminary injunction. One
15    document was re-filed on January 24, 2020 in connection with Dousa’s Motion to Seal
16    a Previously Filed Document. Dkt. 55-13, 59-1, 60-2. CBP filed its Motion on June
17    15, 2020.
18                     CBP Must Present “Compelling Reasons” to Seal
19          Because the public has an interest in the outcome of a motion to seal, a court
20    can’t seal documents without independently weighing the movant’s interest against
21    the public’s interest in access to court documents, even where no party opposes the
22    motion. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-79 (9th
23    Cir. 2006) (court may not seal judicial records without “bas[ing] its decision on a
24    compelling reason and articulat[ing] the factual basis for its ruling”). The public’s
25    interest has deep roots, sprouting from the First Amendment to the United States
26    Constitution. “The right of access is an essential part of the First Amendment's
27    purpose to ensure that the individual citizen can effectively participate in and
28

                                               -2-
     Case 3:19-cv-01255-LAB-KSC Document 77 Filed 08/18/20 PageID.1477 Page 3 of 6




1     contribute to our republican system of self-government.” Courthouse News Svc., 750
2     F.3d at 785 (internal marks and citation omitted). Because this common law right is
3     intended to promote public understanding of the judicial process and the bases for a
4     court’s decision, the public’s interest is stronger where the information is part of
5     briefing on a motion “more than tangentially related to the underlying cause of action.”
6     Center for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1099, 1102 (9th Cir.
7     2016). The briefing in question—on a motion for preliminary injunction and a motion
8     to dismiss—meets this description. Dkt. 55, 59; see also Dkt. 62 at 2.1
9           But just as clear as the public’s right to access is parties’ need for a forum in
10    which they can litigate matters involving private information. See generally Fed. R.
11    Civ. P. 5.2. In the case of a motion more than tangentially related to the underlying
12    cause of action, the Ninth Circuit balances these considerations by permitted sealing
13    orders only where the information is “traditionally kept secret” or where there are
14    “compelling reasons” that outweigh the public’s interest. Kamakana, 447 F.3d at
15    1178-79. Courts have discretion to determine what constitutes a “compelling reason,”
16    so long as that reason is “supported by specific factual findings” and doesn’t rely on
17    conjecture. Center for Auto Safety, 809 F.3d at 1097; Kamakana, 447 F.3d at 1178-
18    79;
19          Information “traditionally kept secret” is an exclusive club. Only categories of
20    information with “neither a history of access nor an important public need justifying
21    access” are allowed in. Kamakana, 447 F.3d at 1184-85 (emphasis in original). The
22    doorkeeper applies this standard so strictly that the Ninth Circuit Court of Appeals has
23    recognized only three members: grand jury transcripts, warrant materials during the
24    pre-indictment phase of an investigation, and attorney-client privileged materials. Id.
25    1
       Dkt. 60-2 is identical to the publicly available version of Dkt. 55-13. Sealing portions
26    of one and not the other would be futile, so CBP can’t meet the “good cause” standard
27    applicable to the former without meeting the “compelling reasons” standard
      applicable to the latter. See Center for Auto Safety, 809 F.3d at 1097-99.
28

                                               -3-
     Case 3:19-cv-01255-LAB-KSC Document 77 Filed 08/18/20 PageID.1478 Page 4 of 6




1     at 1185 (grand jury transcripts and warrant materials); Lambright v. Ryan, 698 F.3d
2     808, 820 (9th Cir. 2012) (attorney-client privileged materials). Neither the personal
3     information nor the “law enforcement sensitive” information CBP wants to redact fits
4     any of these three categories. See Kamakana, 447 F.3d at 1184-85 (declining to treat
5     law enforcement documents, generally, as “traditionally kept secret”).
6           Since CBP isn’t asking the Court to seal information “traditionally kept secret,”
7     it must articulate compelling reasons supported by specific factual findings that
8     outweigh the public’s right to access. Id. at 1178-79.
9         The Hope of Reclaiming Lost Secrecy Isn’t a Compelling Reason to Seal
10          CBP maintains that “[c]ontinued public disclosure of [its sensitive law
11    enforcement material] would provide hostile actors with detailed insight into [CBP’s]
12    capabilities” and “could provide an additional method of unauthorized access to”
13    CBP’s intelligence reporting system. Id. CBP argues that its “Associated Workspace”
14    numbers, along with other law enforcement sensitive information regarding the
15    development of its Field Information Reports, reveal “techniques and methods [of
16    information collection], including intelligence-collection goals and priorities and the
17    particular geographic and operational areas of focus.” Dkt. 74-1 ¶ 7. The information
18    also “reveals CBP’s assessment of the reliability of the information” contained in the
19    Field Information Reports at issue, as well as “source descriptions, information about
20    related CBP alerts and lookouts, and the virtual categorization of the Field Information
21    Report.” Id. As for the redaction of non-parties’ personal information, CBP contends
22    that the name, gender, race, and citizenship information it intended to redact are
23    “sufficient information to harass or endanger” those non-parties. Id. ¶ 8.
24          The Court must conscientiously balance these concerns against the public’s
25    interest. Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto Ins. Co.,
26    331 F.3d 1122, 1135 (9th Cir. 2003)). Performing the same analysis with respect to
27    Dousa’s social security number and birthdate, the Court found a compelling reason to
28

                                               -4-
     Case 3:19-cv-01255-LAB-KSC Document 77 Filed 08/18/20 PageID.1479 Page 5 of 6




1     seal because the public didn’t have a legitimate interest in that information and there
2     is no historic right of access to social security numbers. Dkt. 62 at 2.
3           But the information here is different. The incompletely redacted personal
4     information—comprised of names, gender, race, and citizenship—isn’t as sensitive as
5     social security numbers or even birthdates. And the public does have a legitimate
6     interest in accessing the law enforcement sensitive information at issue.
7           That interest applies more forcefully to information more closely connected to
8     the underlying claims in a case. See Center for Auto Safety, 809 F.3d at 1102 (greater
9     public interest in motions “more than tangentially related” to merits). Dousa claims
10    that CBP had an improper motive for surveilling her and its contrary justifications are
11    mere pretext. Dkt. 1 ¶¶ 72-74, 120-125. As a result, the public has a legitimate interest
12    in information that reveals CBP’s intelligence-collection goals—CBP’s internally-
13    stated motives for surveillance. The public has an interest, too, in information that
14    could support or undermine the claim that CBP’s surveillance was pretextual—
15    information like CBP’s internal assessment of whether it could rely on its information
16    about Dousa’s activities.2
17          CBP’s countervailing interest in sealing nevertheless might have outweighed
18    the public interest had CBP promptly raised the issue. But by the time of the Motion,
19    CBP’s interest had lost its potency. The unredacted information was publicly
20    accessible for five months before CBP’s motion, and in that time at least one news
21    organization drew the public’s attention to the documents. See Mari Payton, Tom
22    Jones, and Bill Feather, Documents Reveal Border Agents Targeted U.S. Pastor Over
23    Caravan Marriage Ceremonies, (Jan. 7, 2020), https://www.nbcsandiego.com/
24    news/investigations/u-s-border-agents-suspected-pastor-performed-sham-marriages-
25

26    2
       The Court makes no finding that the information in question makes Dousa’s claim
27    any more or less likely to succeed, only that it has more than a tangential relation to
      Dousa’s claim.
28

                                               -5-
     Case 3:19-cv-01255-LAB-KSC Document 77 Filed 08/18/20 PageID.1480 Page 6 of 6




1     for-migrant-caravan-members/2240500/ (last accessed Aug. 14, 2020). Removing the
2     information from the docket now certainly “would prevent additional individuals . . .
3     from accessing the information through the Court’s docket.” Dkt. 76-1 ¶ 5 (emphasis
4     added). But this doubly qualified statement highlights the practical limitations of the
5     Court’s power. The Court can neither take the information away from individuals who
6     have already accessed it nor prevent them from distributing it to others. CBP’s need
7     for such a questionably effective order isn’t compelling enough to overcome the
8     public’s legitimate interest in maintaining access.
9           CBP asks the Court to close the stable door to keep an invisible horse from
10    bolting. But that stable door sat open for five months before CBP asked the Court to
11    secure it. Neither the Court nor CBP know whether the horse is gone, but the
12    possibility that it’s still be there can’t outweigh public’s interest in open doors. CBP’s
13    motion to seal is DENIED.
14

15    Dated: August 17, 2020
16                                                Hon. Larry Alan Burns
                                                  Chief United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

                                                -6-
